Citation Nr: 1734976	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Augusta, Maine, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Jurisdiction of the appeal now resides with the RO in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at an August 2016 Travel Board hearing.  The hearing transcript is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD is deemed to include any psychiatric disorder, and has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involves intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or the psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2016).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service discharge.  The presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  The Board notes that the Veteran has not been diagnosed with psychoses. 

The Veteran contends that he has a current psychiatric disorder, including PTSD, related to his participation in combat during active duty in Vietnam, including being left alone on guard duty away from his camp, for 10 hours in the pouring rain in a hole in the ground in the winter of 1966; and blacking out being forced to search a tunnel with just a flashlight and a .45 caliber gun.  

Personnel records show that the Veteran participated in counterinsurgency operations in Vietnam from August 1966 to September 1967, as well as several combat missions in Vietnam from August 1966 to June 1967, including Operation Prairie, Operation Kent, Operation Golden Fleece, Operation Mississippi, Operation Sierra, Operation Trinity, Operation Rio Grande, Operation Desoto, Operation Pueblo, Operation Perry, Operation Duval, Operation Union II and Operation Arizona.  His DD-214 shows that he also received the Vietnam Service Medal with one bronze star.  Therefore, the Board finds that the Veteran participated in combat in service, and his reports of stressful incidents in service are conceded.

July 2012 private treatment records from the Veteran's primary care physician show that the Veteran was diagnosed with anxiety and panic disorder, which the physician concluded was possibly representative of PTSD.  The physician noted that the Veteran had longstanding anxiety and panic disorder, which he had been treating him for since 1980, and prior to that, he was treated by another physician from approximately 1978.  He noted further that the Veteran believed that some of his symptoms were possibly related to his experiences in Vietnam, and that the Veteran had been taking Xanax, as needed, for years.

A July 2013 VA PTSD Disability Benefits Questionnaire (DBQ) notes that the Veteran had a diagnosis of panic disorder, but in retrospect, PTSD would be a more accurate diagnosis.  It was also noted that the Veteran was a Vietnam combat veteran with a 35-year history of extreme panic and anxiety in stressful situations, and that he required medication to control himself in meetings, closed in places, automobiles in tunnels or bridges, and going to church.  It was also noted that the Veteran had been receive mental health treatment, including emergency room visits, since 1979.

A VA medical opinion was submitted in August 2013.  The examiner, a VA psychologist, opined that there was insufficient evidence from the data reviewed to conclude that the Veteran met the criteria for PTSD.  The examiner noted that clearly, the Veteran experienced traumatic events, during which he was fearful for his life, and such fear was clearly related to the threat of military activity.  He opined further that clearly, the Veteran had experienced panic attacks and that it was likely that the Veteran had experienced symptoms of posttraumatic stress.  However, the examiner noted that there was no indication that the Veteran had been evaluated, diagnosed and/or treated by a mental health provider.  Rather, his earlier PTSD diagnosis was made by his primary care physician, without a full and detailed explanation of the Veteran's symptoms that would be consistent with such a diagnosis.  

During a subsequent VA examination later in August 2013, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, as he did not present with a stressor that met the clinical criterion of Criterion A, per DSM-IV and did not present with the full constellation of symptoms for a diagnosis of PTSD.  The examiner noted further that a review of the Veteran's medical records failed to indicate a report of full constellation of symptoms consistent with a diagnosis of PTSD, and psychometric testing did not support a diagnosis of PTSD and scores appeared to be slightly inflated.  Rather, the examiner opined that the Veteran's psychiatric complaints were consistent with a diagnosis of anxiety disorder, not otherwise specified, in the mild range of severity, situationally specific, and unrelated to his military service.  His rationale was that medical records in the claims file indicated that psychotropic medications were initially prescribed approximately between 1979 and 1980, 11-12 years after the Veteran's discharge from military service.  

The Board finds that essentially, the examiner found that as there was no evidence of a psychiatric disability for many years following the Veteran's discharge, his current psychiatric disability is not related to his reported combat in service.  However, this position is inaccurate.  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  The August 2013 examiner did not provide an adequate opinion as to whether the psychiatric disorder identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes that the VA examiner did not consider the Veteran's reports of continuity of symptomology and treatment following service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the circumstances and conditions of his service, as well as the onset and nature of his psychiatric symptoms.  The Veteran's reports provide competent and credible evidence of psychiatric symptoms during active military duty and a continuity of symptoms since.  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current psychiatric disorder is necessary.  See 38 C.F.R. § 4.2 (2016).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his psychiatric disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also notes that during the Veteran's August 2016 Board hearing, he reported multiple mental health symptoms, not endorsed during his August 2013 examination, that he felt were indicative of a diagnosis of PTSD, including panic attacks, problems with crowds and loud noises and social isolation (being a loner).  Furthermore, the medical evidence of record is conflicting regarding the Veteran's diagnosis.  In July 2013, it was noted that his diagnosis should have been PTSD, but in August 2013, a diagnosis of PTSD was not made.  As noted above, the Veteran participated in combat in service.  Therefore, his reports of stressful incidents in service are conceded.  As a major component of the Veteran's claim is whether he meets the criteria for a diagnosis of PTSD, and he appears to be experiencing symptoms in addition to those discussed at the time of the last examination, the Board concludes that another VA examination is required.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of the Veteran's failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for his claimed psychiatric disorder, specifically to include PTSD.  The electronic claims file must be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any studies/tests deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that (a) any currently diagnosed psychiatric disorder AND (b) any psychiatric disorder not currently diagnosed, but diagnosed at some point during the appellate time period (including PTSD) began in or is otherwise related to active service, to include the Veteran's reported stressors in Vietnam. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should readjudicate the Veteran's claim for service connection based on the additional evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate    consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

